                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   (at Lexington)

  MICHIAL L. DUNN,                                )
                                                  )
         Plaintiff,                               )     Civil Action No. 5:18-CV-003-CHB
                                                  )
  v.                                              )
                                                  )              JUDGMENT
  DR. MARK ESPER,                                 )
  Secretary of the Army, et al.,                  )
                                                  )
         Defendants.
                                    ***     ***   ***   ***

       In accordance with the Memorandum Opinion and Order entered contemporaneously

with this Judgment,

       IT IS HEREBY ORDERED as follows:

       1. Judgment is entered in favor of Defendants.

       2. Plaintiff’s Complaint is DISMISSED WITH PREJUDICE.

       3. This is a FINAL and APPEALABLE ORDER, and the matter is STRICKEN from

          the active docket of the Court.

          This the 30th day of September, 2019.




                                              -1-
